Citation Nr: 0217391	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

The veteran served on active duty from February 1977 to 
February 1999 when he retired from military service based on 
years of service.  The veteran's military occupational 
specialty was in personnel for over 21 years.  At the time 
of his retirement the veteran possessed undergraduate 
degrees from the University of Maryland and Cameron 
University, and a postgraduate degree from Webster 
University.  The area of concentration for the degrees was 
human resource management/personnel administration.

The veteran submitted a claim for disability compensation 
benefits in March 1999.  He was granted service connection 
for a number of disabilities by way of a rating decision 
dated in June 1999.  The veteran's combined disability 
rating was 70 percent at that time.  His disabilities 
included, inter alia, several orthopedic problems, Graves's 
disease, and depression.

He submitted an application for vocational rehabilitation 
benefits in July 1999.  A Counseling Record-Personal 
Information form completed at that time indicated that the 
veteran wanted to pursue a career either as a teacher or 
computer programmer.  He was employed, at that time, as a 
production foreman at a mobile home manufacturer.

The veteran underwent a vocational evaluation by a VA 
psychologist in October 1999.  The assessment noted that the 
veteran scored high on a test for depression.  The 
depression was related to the veteran's spouse's death in 
1997.  The examiner remarked that there was evidence of a 
psychological overlay that could interfere with working or 
training.  The examiner also commented that the veteran's 
stated objective of wanting to be a teacher was feasible.  
The examiner did say that the veteran would benefit from a 
psychiatric evaluation and counseling, as he had not 
received such evaluation and treatment for his depression.  

A counseling record entry, dated in January 2000, referred 
to the veteran's situation and the October 1999 assessment.  
It was determined that the veteran had an employment 
handicap but not a severe employment handicap.  There was no 
basis to question his feasibility for training.  The 
counselor added that he was unable to support the veteran's 
desire to pursue a program that would lead to employment as 
a teacher because of inconsistencies with his emotional 
problems.  

The veteran's case was transferred to the Waco, Texas, RO 
for further processing at his request.  An Individualized 
Employment Assistance Plan (IEAP) was developed with a 
different VA counseling psychologist in March 2000.  The 
goal was for the veteran to obtain and maintain suitable 
full-time employment in the field of personnel 
administration/management.  Employment services were to be 
provided.  A second psychological evaluation and assessment 
was scheduled for April 2000.  

Concurrent with the above events, arrangements were also 
made to provide employment assistance to the veteran from 
the Texas Workforce Commission (TWC) and Capitol City 
Rehabilitation Group.  

The veteran underwent additional psychological testing and 
evaluation in April 2000.  The veteran's several physical 
disabilities were noted in addition to his depression.  It 
was determined that the veteran had a reading disability.  
The examiner said that the veteran would benefit from 
ongoing psychotherapy.  The examiner also opined that it was 
likely that the veteran's mood disturbance impacted his 
ability to function effectively.  

In April 2000, a vocational rehabilitation consultant from 
Capitol City wrote to the veteran's VA counseling 
psychologist.  The consultant remarked that the veteran was 
a determined and directed individual.  He had marketable 
skills and was very involved in his job search.  The 
consultant also noted that the veteran was experiencing 
difficulty with his current employer because of his various 
service-connected disabilities.  He also noted that the 
veteran had contacted local employment services and had 
sought employment from a number of employers in the area 
without success.

In July 2000 the veteran formally requested that he be 
afforded the additional training necessary to obtain a 
teaching certificate.  He reported that he had been 
terminated from his employment and had been unsuccessful in 
finding a new job, despite his efforts and the efforts of 
the TWC and Capitol City.  Essentially the veteran argued 
for a program of training that would allow him to obtain 
certification as a teacher.  

The Vocational Rehabilitation and Employment Officer (VR&C 
officer) denied the veteran's request in July 2000.  The 
decision noted the veteran's level of education and 
experience as making him marketable for jobs in 
administration, human resources, or business management 
field.  The VR&C officer further noted that the veteran's 
depression was a problem and that current evaluations 
suggested that teaching in a special education setting might 
not be a suitable vocational objective.  It was determined 
that employment assistance was the best choice possible 
given his educational background and present circumstances.  

The RO received notice of the veteran's employment as a 
teacher in a middle school in the Austin Independent School 
District in August 2000.  A Special Report of Training was 
included in the veteran's vocational rehabilitation file in 
October 2000.  The form noted that the veteran had been 
employed for 60 days.  It was also noted that his employment 
did not adversely affect his service-connected disabilities.  
The entry concluded that the veteran was suitably employed 
and considered to be rehabilitated.

The veteran expressed his disagreement with the July 2000 
decision in November 2000.  He noted that he had obtained 
employment through his own efforts.  He also stated that his 
service-connected disabilities precluded employment in the 
areas of management or administrative services.

A memorandum from the veteran's VA counseling psychologist 
to the VR&C officer in December 2000 concluded that the 
veteran had enough qualifications to qualify for an entry-
level job and did not require additional assistance.  It was 
also noted that the veteran was considered rehabilitated in 
light of his employment as a teacher since August 2000.

The veteran submitted a statement in January 2001 detailing 
the physical problems he experienced in his job as a junior 
Reserve Officer Training Corps (ROTC) instructor at a middle 
school.  He also said that his employment, as a noncertified 
teacher, was for a one-year period.  He said this was the 
only job available after being unemployed for two months.

The veteran was issued a statement of the case (SOC) in 
February 2001 that addressed the regulatory provisions 
relating to employment services.  There was no discussion of 
the provisions relating to training for a different job or 
career.  (The Board notes that the veteran was not disputing 
entitlement to job placement services.)  

The veteran's substantive appeal was received at the RO in 
March 2001.  The veteran included a copy of his teaching 
contract.  The contract noted that the veteran was to be 
employed as a professional on a probationary basis for the 
period from August 2000 to May 2001.  The contract also 
stated he was required to complete the qualifications for 
professional certification by July 31, 2001.  The veteran 
also requested a Travel Board hearing, which was provided in 
September 2002. 

The Board notes that the veteran's combined disability 
rating was increased to 90 percent in January 2002, 
effective as of May 1999.  His disability rating for 
depression remained at the 50 percent level.

The veteran submitted a request to have his claim 
reconsidered in May 2002.  He noted that he had successfully 
completed one year as an instructor.  He stated that he felt 
his service-connected disabilities would not be aggravated 
by his employment.  He included a statement from a VA 
physician dated in May 2002.  The statement reported that 
the veteran was first seen in January 2001 and had been seen 
in a number of clinic visits since that time.  The physician 
opined that there were no problems with his health or health 
history that would adversely affect the veteran pursuing 
additional training or working as a teacher.  The veteran 
also submitted a statement from his supervisor, a vice-
principal at his school.  The vice-principal noted the 
veteran's excellent performance as an instructor and that he 
also was involved as a coach for the girls basketball and 
track teams.

The Board notes that the results of a VA compensation and 
pension (C&P) examination, contained in the veteran's claims 
folder and dated in September 2001, reported continued 
problems with depression.  The report also noted that the 
veteran only got about four hours of sleep per night, partly 
due to his physical pain and partly due to ruminations.

There is a Report of Contact (ROC) in the vocational 
rehabilitation folder between the RO and a person at the 
school district personnel office in June 2002.  The ROC 
reported that the veteran was working as a junior ROTC 
instructor on a state permit and was not required to have 
teacher certification.  This is in conflict with statements 
provided by the veteran as well as the copy of the contract 
submitted by the veteran with his substantive appeal in 
March 2001.  This issue requires clarification.

The veteran testified at a Travel Board hearing in September 
2002.  He again stated his contentions that his service-
connected disabilities precluded reasonable employment in 
the human resources/personnel management area and that 
teaching provided him the maximum flexibility for schedule 
and ability to take leave from work for medical appointments 
or being ill.  He said that he would be able to have 
additional options for the level of students he could teach 
if he obtained certification and that this could be less 
demanding on him from a physical standpoint.  He further 
testified that his contract was up "this year" in regard to 
his serving as a junior ROTC instructor and he needed to 
obtain certification as a teacher if he wanted to maintain 
his employment.

The veteran's case was certified on appeal to the Board in 
September 2002.  However, no supplemental statement of the 
case (SSOC) was issued in response to the veteran's May 2002 
submission or to address the results from the June 2002 ROC 
findings.  A SSOC is required in this case.

Finally, the standard for processing claims for VA benefits 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at Chapter 51 of United States Code), 
Public Law 106-475.  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  The VCAA also 
amended VA's duty to assist claimants in the development of 
their claims.  The provisions of the VCAA are applicable to 
this case.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), not applicable in this case, the changes 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

The veteran's claim has not been evaluated under the change 
in law afforded by the VCAA and VA's implementing 
regulations.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide evidence regarding 
his employment status with the school 
district.  At one point in time he said 
that he had a one-year contract but is now 
in a second year at the school.  He 
testified in September 2002 that this was 
the final year he could teach without 
certification.  He also should provide 
evidence of whether certification is 
required for his current position as a 
junior ROTC instructor.

2.  One of the bases for the July 2000 
denial of the veteran's claim was that his 
depression was viewed as a problem in his 
ability to function as a teacher.  In 
light of the veteran's subsequent 
employment in this area, the May 2002 
statement from the VA physician, and 
statement from the veteran's vice 
principal, there is a question of whether 
the veteran's service-connected depression 
constitutes an impediment to his desired 
goal of becoming a teacher.  In contrast, 
the September 2001 VA examination report 
noted depression as a continuing problem 
for the veteran.  The veteran should be 
afforded a VA vocational psychological 
assessment to determine if depression, or 
any other circumstance, serves a reason 
for the veteran not to be considered for 
additional training as a teacher.

3.  After undertaking any additional 
development and notification action 
consistent with the dictates of the VCAA, 
as deemed warranted by the record, the RO 
should thereafter re-adjudicate the 
veteran's claim of entitlement to Chapter 
31 benefits on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In re-
adjudicating this claim, the RO must 
provide adequate reasons and bases for its 
determination, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this remand.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

